EXHIBIT 32.1CERTIFICATIONS PURSUANT TOSECTION -OXLEY ACT OF 2002(18 U.S.C. Section1350)In connection with the Quarterly Report (the "Report") of Precision Aerospace Components, Inc. (the "Company") on Form 10-Q for the period ending March 31, 2015, as filed with the Securities and Exchange Commission, John F. Wachter, Chief Executive Officer of the Company, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1)the report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2)the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 11, 2016By:/s/ John F. WachterJohn F. WachterChief Executive Officer and Chief Financial Officer
